Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-2, 5-15 and 18-20 are pending. Claims 5-15 and 18-20 are drawn to the nonelected inventions. Claims 1-2 are currently under examination. 

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 11/19/2021 is acknowledged.
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: the term “deferacyclos” has been used throughout the specification which has been indicated by Applicant (see Remarks 03/22/2022) that the “deferacyclos” was mistyped in Japanese term. Therefore the term deferacyclos should be removed from the specification for clarity. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
The amendment from “deferacyclos” to deferasirox would be considered new matter because neither the term deferasirox nor the structure of deferasirox is found in the instant specification. For all the reasons above, the specification fails to provide direction or blaze marks to the newly recited term deferasirox. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley (J. Am. Chem. Soc., vol. 123, pgs. 2072-2073, published 2001, of record) in view of Takeuchi et al. (Org. Biomol. Chem., vol. 4, pgs. 565-568, published 2006).
Bradley teaches a molecular imprinting is a process for synthesizing organic polymers that contain recognition sites for small molecules (see pg. 2072, left col., para. 1). Fig. 1 represents a schematic representation of a polymer film wherein the polymer film includes a concave that receives the detection target, and the concave has functional groups, wherein the functional groups are nickel (II)-NTA (nitrilotriacetic acid) complex and secondary amine group, which would read on a group for binding antibody substance is an amino polycarboxylic acid chelating agent-derived group wherein the amino polycarboxylic acid is nitrilotriacetic acid (NTA). Bradley teaches that aqueous solutions of peptide were added to vials containing 20 mg of polymer (see pg. 2072, right col., last para.).  
It is noted that the recitations of “for analysis of a detection target”, “for binding antibody substance”, and “for binding signal substance” are intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. For example, the functional group of nitrilotriacetic in Bradley would meet the structural requirement for binding to the intended use limitation, which is not required to be present in the claimed base material. 
Bradley does not teach a base material and a thiol group.
	Takeuchi teaches molecular imprinting has cyclic boronic diester and thiol functional groups (see abstract and Fig. 1). Takeuchi teaches glass tube was used for preparation (see pg. 568, left col. para. 1), which would read on a base material. Fig. 1 shows that cyclic boronic diester and thiol functional groups provide binding sites. Takeuchi teaches that binding cavities as intended with two functional groups positioned in the binding site and work cooperatively and tailoring the binding sites after constructing preferable molecularly imprinted binding sites by using organic chemistry shown here would open a new strategy to design more desirable molecular recognition (see pg. 567, left col., Conclusion). 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have used the molecularly imprinted polymer having an amino polycarboxylic acid chelating agent as taught by Bradley with thiol groups as taught by Takeuchi because thiol groups have been recognized to be cooperative with other functional groups to control immobilization of target molecules. In particular, Takeuchi teaches that thiol groups are functionalized in molecularly imprinted polymer to provide additional binding sites for target molecules, as thiol groups are art-recognized for covalent binding. Therefore, it would have been obvious for the person to have combined Ni-NTA chelating agent and thiol groups in a polymer because Takeuchi teaches dual binding sites for target molecules. In addition, it would have been obvious to have use the molecularly imprinted polymer on a base material because Takeuchi teaches a platform is used to hold the imprinted polymer. 
	The person would have a reasonable expectation of success in combining Ni-NTA chelating agent and thiol groups to a polymer because it has been understood by Takeuchi to use thiol groups in molecularly imprinted polymer.
With regard to claim 2, Bradley teaches up take histidine-containing peptides including the template sequence (see Fig. 1 and pg. 2073, right col. middle of para. 2).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 17242073 (of record) in view of Bradley et al. (J. Am. Chem. Soc., vol. 123, pgs. 2072-2073, published 2001, of record).
Application 17242073 (‘073) recites a base material for producing a sensor for analysis of a detection target, comprising: a base material; and a polymer film provided on a surface of the base material, wherein the polymer film includes a concave that receives a detection target, and, inside the concave, a group for signal substance's binding and a polynucleotide group for nucleic acid aptamer's binding. Claim 5 recites the group for signal substance’s binding is a thiol group. However, Application ‘073 does not recite a group for binding antibody substance is an amino polycarboxylic acid chelating agent wherein the amino polycarboxylic acid is nitrilotriacetic acid.
Bradley has been discussed in the above rejection. It would have been obvious to a person of ordinary skill in the art to have combined the amino polycarboxylic acid chelating agent of Bradley onto the polymer as recited by Application ‘073 because the chelating agent immobilizes target molecules and the binding can be reversible for isolation. The person would have a reasonable expectation of success in using the molecularly imprinted polymers with a chelating agent of Bradley because it has been well recognized to use amino polycarboxylic acid chelating agent with molecularly imprinted polymer.
This is a provisional nonstatutory double patenting rejection.
Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 10 of copending Application No. 17285829 (of record) in view of Bradley et al. (J. Am. Chem. Soc., vol. 123, pgs. 2072-2073, published 2001, of record).
Application 17285829 (‘829) recites a polymer replica of a target substance, the target substance having a plurality of kinds of binding groups including at least a binding group BG1 and a binding group BG2 on a surface, the polymer replica comprising a second molecularly imprinted polymer produced using a first molecularly imprinted polymer as a template, the first molecularly imprinted polymer produced using the target substance as a template, the polymer replica having, on a surface, at least: a binding group bgl at a position corresponding to a position of the binding group BG1 on the surface of the target substance; and a binding group bg2 at a position corresponding to a position of the binding group BG2 on the surface of the target substance. Claim 2 recites a substrate and a polymer film having a protrusion, the polymer film provided on a surface of the substrate, the protrusion including the second molecularly imprinted polymer. Claim 3 recites binding group bg2 is at least a thiol group. However, Application ‘829 does not recite a group for binding antibody substance is an amino polycarboxylic acid chelating agent wherein the amino polycarboxylic acid is nitrilotriacetic acid.
Bradley has been discussed in the above rejection. It would have been obvious to a person of ordinary skill in the art to have used the amino polycarboxylic acid chelating agent of Bradley with the polymer as recited by Application ‘829 because the chelating agent immobilizes target molecules and the binding can be reversible for isolation. The person would have a reasonable expectation of success in using molecularly imprinted polymers with the chelating agent of Bradley because it has been well recognized to use amino polycarboxylic acid chelating agent with molecularly imprinted polymer.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant’s arguments filed 03/22/2022 have been considered but are moot because Applicant’s amendments necessitated a new ground of rejection under 103. 
With regard to the nonstatutory double patenting rejection, Applicant argues that in view of the amendments of claim 1, the claims do not read on Applications 17242073 and 17285829. The argument is not found persuasive because, as stated above, the copending Applications only differ from not having a chelating agent. In view of Bradley, the nonstatutory double patenting rejections are still maintained, as chelating agents have been used with imprinted polymers. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287. The examiner can normally be reached Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.P.N/Examiner, Art Unit 1641      



/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641